EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Gollhofer on April 6, 2021.

The application has been amended as follows: 
Please replace claims 3-6 with the following:

-- 3.	An exercise apparatus, comprising:
a glove having a palm portion on a first exterior side, a back portion on a second exterior side facing in a direction opposite the palm portion, a wrist portion, a plurality of finger portions, and a thumb portion;
a plurality of continuous elastic bands;
a plurality of first band guides attached to back sides of the plurality of finger portions and to a back side of the thumb portion; and 
a plurality of second band guides attached to a base of the palm portion of the glove,
wherein each of the elastic bands pass through a set of the first band guides so as to extend around the back side of each of the finger portions and around the back side of the thumb portion of the glove, thereby allowing the plurality of elastic bands to expand 
wherein each first band guide is formed as a bandlette having a tubular shape with a slit permitting a respective elastic band of the plurality of continuous elastic bands to be inserted into, and removed from, each first band guide.

4.	The exercise apparatus according to claim 3, wherein each second band guide is a palmlette such that the plurality of second band guides is a plurality of palmlettes, each palmlette having a hook shape in a cross section perpendicular to a traversal direction of a respective elastic band of the plurality of continuous elastic bands guided by the palmlette, the cross section of the palmlette having an internal width across the hook shape that is shorter than a length of the palmlette in the traversal direction, and
wherein the plurality of palmettes includes a first palmlette attached to the glove at a base of the thumb portion, and a second palmlette attached to the palm portion of the glove adjacent the wrist portion and below a little finger portion of the glove.

5.	The exercise apparatus according to claim 4, wherein each palmlette includes a toroidal section with an inner surface, a side opening opposite the inner surface, and a flange extending perpendicular to the inner surface of the toroidal section.

6.	The exercise apparatus according to claim 5, further comprising electric stimulator pads mounted inside the glove adjacent to each palmlette, the electric 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches an exercise glove having, in combination with other limitations: a plurality of continuous elastic bands; and a plurality of first band guides attached to back sides of the plurality of finger portions and to a back side of the thumb portion; and wherein each of the elastic bands pass through a set of the first band guides so as to extend around the back side of each of the finger portions and around the back side of the thumb portion of the glove, thereby allowing the plurality of elastic bands to expand and contract as a wearer of the glove respectively straightens and contracts at least one of a thumb and fingers of the wearer; wherein each first band guide is formed as a bandlette having a tubular shape with a slit permitting a respective elastic band of the plurality of continuous elastic bands to be inserted into, and removed from, each first band guide.
The closest prior art of record is Marriott et al. (herein Marriott)(US PG Pub 2015/0328492) in view of Hynes (US Patent No. 3,347,547), as discussed in the Final Rejection mailed on December 1, 2020. Marriot and Hynes together teach all of the claimed limitations except wherein each first band guide is formed as a bandlette having a tubular shape with a slit permitting a respective elastic band of the plurality of continuous elastic bands to be inserted into, and removed from, each first band guide. Instead, Marriott teaches wherein the first band guides (13/23) may be formed as anchoring mechanisms such as snap-fit closure mechanisms, tie 
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the band guides of Marriot to specifically be bandlettes having a tubular shape with a slit permitting a respective elastic band of the plurality of continuous elastic bands to be inserted into, and removed from, each first band guide, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-6 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732